Per Curiam.
A writ of error was taken to a judgment of conviction on a charge that Moneyham, on January 10, 1920, did unlawfully, feloniously have sexual intercourse with an unmarried female under the age of eighteen years and when she the named female was then and there of previous chaste character. There is positive testimony of the essential facts as alleged, sufficient to sustain the verdict. The charges given, if not entirely correct, could not have harmed the defendant in view of the' testimony. A requested charge had no sufficient basis in the testimony; and besides the subject was properly covered by a requested charge that was given.
Affirmed.
Taylor, Whitfield, Ellis and West, J. J., concur.
Browne, C. J., dissents.